Case 17-41860-elm11 Doc 218 Filed 12/14/18                Entered 12/14/18 12:22:13   Page 1 of 7



Joyce W. Lindauer
State Bar No. 21555700
Jeffery M. Veteto
State Bar No. 24098548
Joyce W. Lindauer Attorney, PLLC
12720 Hillcrest Road, Suite 625
Dallas, Texas 75230
Attorneys for Debtor

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

IN RE:                                              §
                                                    §
STEVEN MICHAEL DAVIS II,                            §          CASE NO. 17-41860-rfn
                                                    §          Chapter 11
        Debtor.                                     §

                  SUPPLEMENT TO SECOND AMENDED PLAN OF
             REORGANIZATION AND SECOND DISCLOSURE STATEMENT
                         DATED NOVEMBER 12, 2018

        Steven Michael Davis II, the debtor and debtor-in-possession in the above-styled and

numbered case, proposes the following Supplement to Second Amended Plan of Reorganization

and Second Disclosure Statement Dated November 12, 2018 in order to address objections raised

by Deutsche Bank National Trust Company, The Bank of New York Mellon, Nationstar

Mortgage, LLC and Select Portfolio Servicing, Inc. In order to address these objections, the

Debtor provides the following information:

        1.      To address funding available for cure costs under the Plan the Debtor has the

following properties for sale:

        5440 Brazoria, Grand Prairie, Texas. This property is listed for sale and should result in

    $60,000 to the estate after costs.

        6545 Regina, Fort Worth, Texas. This property is listed for sale and should result in

    $43,000 to the estate after costs.


Supplement to Second Amended Plan of Reorganization and
Second Disclosure Statement Dated November 12, 2018
Page 1
Case 17-41860-elm11 Doc 218 Filed 12/14/18                Entered 12/14/18 12:22:13      Page 2 of 7



        800 Weybridge, Keller, Texas. This property is not currently listed for sale but will sell

    for $515,000 and reduces the overall debt burden of Debtor. The Debtor may put the property

    up for sale after the first of the year.

        2.      All of the above will generate money to pay SPS and to cure any arrearages so

there is no need for a long-term payout to SPS on its arrears both pre and post-petition. Debtor

has requested an accounting of such amounts and SPS has indicated they will provide same. The

order on the lifting of the stay is attached hereto as Exhibit “1”.

        3.      7013 Lindentree, Fort Worth, Texas. The Bank of New York is correct. The

correct address is 7013 Lindentree. To address the secured creditor’s objections the Debtor is

surrendering any interest he may have in this property on the Effective Date. If a Plan is not

approved in this case, the stay shall lift upon denial of confirmation of the Plan.

        4.      2125 Trina, Fort Worth, Texas. The property located at 2125 Trina is not owned

by the Debtor and is owned by the 2125 Trina Trust, with JM Gibson Properties, LLC as its

Trustee (acquired by warranty deed from Steven M. Davis II, recorded 12/28/2009). This

property is not a part of this bankruptcy case.

        5.      1310 McEntire Court, Keller, Texas. To address the secured creditor’s objections

the Debtor is surrendering any interest he may have in this property on the Effective Date. If a

Plan is not approved in this case, the stay shall lift upon denial of confirmation of the Plan.




Supplement to Second Amended Plan of Reorganization and
Second Disclosure Statement Dated November 12, 2018
Page 2
Case 17-41860-elm11 Doc 218 Filed 12/14/18                Entered 12/14/18 12:22:13          Page 3 of 7



        Dated: December 14, 2018.

                                                          Respectfully submitted,

                                                            /s/ Joyce W. Lindauer
                                                          Joyce W. Lindauer
                                                          State Bar No. 21555700
                                                          Jeffery M. Veteto
                                                          State Bar No. 24098548
                                                          Joyce W. Lindauer Attorney, PLLC
                                                          12720 Hillcrest Road, Suite 625
                                                          Dallas, Texas 75230
                                                          Attorneys for Debtors

                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on December 14, 2018, a true and correct copy of
the foregoing document was served via email pursuant to the Court’s ECF system upon the
parties listed below.

Richard E. Anderson                                       Sarah Sibley Cox
randerson@abvlaw.com                                      bkdept@tx.cslegal.com

Judd A. Austin, Jr.                                       Nicholas Paul Edwards
bankruptcy@hoaf.com                                       amckenzie@huntonak.com

H. Gray Burks                                             Gordon Green
gburks@logs.com, nibates@logs.com                         ecftxnb@aldridgepite.com,
                                                          GWG@ecf.inforuptcy.com
Cristina Platon Camarata
cristina.camarata@tx.cslegal.com,                         Jennine Hovell-Cox
bkdept@tx.cslegal.com                                     jennine.hovell-cox@tx.cslegal.com,
                                                          bkdept@tx.cslegal.com
Eboney D. Cobb
ecobb@pbfcm.com,                                          Thomas F. Jones, III
ecobb@pbfcm.com;ecobb@ecf.inforuptcy.c                    fred.jones@tx.cslegal.com,
om                                                        bkdept@tx.cslegal.com

Lisa L. Cockrell                                          Harriet L. Langston
lisa.cockrell@tx.cslegal.com,                             harriet.langston@tx.cslegal.com,
bkdept@tx.cslegal.com                                     bkdept@tx.cslegal.com

Mario Cortes                                              Joyce W. Lindauer
mcortes@logs.com                                          joyce@joycelindauer.com,
                                                          dian@joycelindauer.com;
                                                          gina@joycelindauer.com

Supplement to Second Amended Plan of Reorganization and
Second Disclosure Statement Dated November 12, 2018
Page 3
Case 17-41860-elm11 Doc 218 Filed 12/14/18                Entered 12/14/18 12:22:13     Page 4 of 7



Lee S. Raphael                                            Dominique M. Varner
ecf4@ecf.courtdrive.com,                                  dvarner@hwa.com
cmartin@pralc.com
                                                          Behrooz P. Vida
James L. Schutza                                          filings@vidalawfirm.com,
jschutza@sbcglobal.net, jschutza@att.net                  legalprokirstin@gmail.com;bkfilings@yaho
                                                          o.com
Kirk A. Schwartz
kschwartz@logs.com,                                       Michael L. Weems
txbknorthern@logs.com                                     mlw@hwa.com

Howard Marc Spector                                       Lance E. Williams
hspector@spectorjohnson.com,                              lwilliams@riddleandwilliams.com,
sshank@spectorjohnson.com;ahawkins@spe                    ashanks@riddleandwilliams.com
ctorjohnson.com
                                                          Stephen Weikai Wu
Laurie A. Spindler                                        swu@mwzmlaw.com,
Laurie.Spindler@lgbs.com, Dora.Casiano-                   txnd@mwzmlaw.com
Perez@lgbs.com
                                                          Michael Wayne Zientz
United States Trustee                                     txnd@mwzmlaw.com
ustpregion06.da.ecf@usdoj.gov



                                                            /s/ Joyce W. Lindauer
                                                          Joyce W. Lindauer




Supplement to Second Amended Plan of Reorganization and
Second Disclosure Statement Dated November 12, 2018
Page 4
    Case
    Case 17-41860-elm11
         17-41860-rfn11 Doc
                        Doc 128
                            218 Filed
                                Filed 11/27/17
                                      12/14/18 Entered
                                               Entered 11/27/17
                                                       12/14/18 16:59:56
                                                                12:22:13 Page
                                                                         Page 15 of
                                                                                 of 37




The following constitutes the ruling of the court and has the force and effect therein described.



Signed November 27, 2017
                                           United States Bankruptcy Judge
______________________________________________________________________




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

     IN RE:                                         §                          CASE NO. 17-41860
        STEVEN MICHAEL DAVIS II                     §
        Debtor                                      §                                 CHAPTER 11

         AGREED ORDER ON NEW YORK COMMUNITY BANK’S AMENDED MOTION TO
        DISMISS AS TO SELECT PORTFOLIO SERVICING, INC. ON PROPERTY AT 800
                            WEYBRIDGE LANE, KELLER, TEXAS 76248
                                    (Docket No. 85 & 107)


            On Consideration of the Motion to Dismiss filed by New York Community Bank (Docket

     No 85), Debtor’s Response in opposition (Docket No 96, and the Joinder in New York

     Community Bank’s Motion filed by Select Portfolio Servicing, Inc. as mortgage servicer for

     RMBS REO Holdings, LLC as successor in interest to New York Community Bank (“SPS”)

     (Docket No 107), and the below agreement of the parties announced on the record in open court

     on November 8, 2017, it is

            ORDERED that Steven Michael Davis II (“Debtor”) shall:

                1.   Pay $2,275.73 to SPS by mail not later than November 10, 2017.



                                           AGREED OTS/CH13/JOINT


                                                                    EXHIBIT "1"
                                              13-010380 - BK01
Case
Case 17-41860-elm11
     17-41860-rfn11 Doc
                    Doc 128
                        218 Filed
                            Filed 11/27/17
                                  12/14/18 Entered
                                           Entered 11/27/17
                                                   12/14/18 16:59:56
                                                            12:22:13 Page
                                                                     Page 26 of
                                                                             of 37



           2. Resume ongoing monthly mortgage payments including escrow for taxes

           commencing December 1, 2017 pursuant to and due under the note and deed of trust,

           currently in the amount of $3,744.99. Payments shall be made by mail on the first of

           each month.

           3. Maintain property insurance as required by the note and deed of trust and make

           direct payments on premiums as they come due.

           4. Complete a loan modification application with all required and requested

           documents by February 9, 2018.

           5. Obtain a loan modification or cure all arrears on the note and deed of trust by June

           29, 2018. If a trial modification is granted and accepted, then the monthly payments

           Debtor shall pay will change accordingly.           If a permanent loan modification is

           granted and accepted, then the monthly payments Debtor shall pay will change

           accordingly.

           6. Confirm a Chapter 11 Plan in this case by June 30, 2018.


       FURTHER ORDERED that if Debtor defaults on any of the conditions set forth in this

Order, the automatic stay terminates without further notice or order. If and upon termination of

the stay pursuant to this Order, SPS shall file a notice of termination. If and upon termination of

the stay pursuant to this Order, SPS may exercise all of its rights under state law pursuant to the

note and deed of trust, including foreclosing and taking possession of the Property, and all

communications including notices required by state law, sent by SPS in connection with

proceeding against the property may be sent directly to the Debtor.


                                    ###END OF ORDER###



                                       AGREED OTS/CH13/JOINT
                                          13-010380 - BK01
Case
Case 17-41860-elm11
     17-41860-rfn11 Doc
                    Doc 128
                        218 Filed
                            Filed 11/27/17
                                  12/14/18 Entered
                                           Entered 11/27/17
                                                   12/14/18 16:59:56
                                                            12:22:13 Page
                                                                     Page 37 of
                                                                             of 37




APPROVED AS TO FORM AND CONTENT:



/s/H. Gray Burks, IV
H. Gray Burks, IV
State Bar No. 03418320
SHAPIROSCHWARTZ, LLP
13105 Northwest Freeway, Suite 1200
Houston, Texas 77040
Telephone:     (713) 462-2565
Facsimile:     (847) 879-4854
Email:         gburks@logs.com
Attorney for Select Portfolio Servicing, LLC
as mortgage servicer for RMBS REO Holdings, LLC




/s/Sarah Cox
Joyce W. Lindauer
Sarah Cox
Joyce W. Lindauer Attorney, PLLC
12720 Hillcrest Road
Suite 625
Dallas, Texas 75230
ATTORNEYS FOR DEBTOR




                                         AGREED OTS/CH13/JOINT
                                            13-010380 - BK01
